FILED
                            NOT FOR PUBLICATION                                JAN 23 2017

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 15-10400
                                                       15-10511
              Plaintiff-Appellee,
                                                  D.C. No. 3:10-cr-00068-WHA
 v.

JOHN BROSNAN,                                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, John Brosnan appeals pro se (1) the district

court’s order denying his second motion to modify a condition of supervised

release requiring him to obtain approval from the district judge before filing any

civil action, and (2) the district court’s order denying him permission to file a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lawsuit pursuant to the challenged condition. We have jurisdiction under 28

U.S.C. § 1291. We affirm.

      Brosnan’s second motion to modify the supervised release condition

repeated the arguments contained in his first motion, namely that the supervised

release condition is overbroad and impermissibly infringes on his First

Amendment rights. The district court, treating Brosnan’s second motion as a

motion to reconsider, properly denied relief. Brosnan’s motion contained no new

evidence or legal argument, and the initial denial was not “manifestly unjust.” See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993). To the contrary, the court acted within its discretion in imposing the

contested condition. See United States v. Stoterau, 524 F.3d 988, 1002 (9th Cir.

2008). The challenged condition is reasonably related to the goals of deterrence

and rehabilitation in light of Brosnan’s previous abuse of the judicial system. See

18 U.S.C. § 3583(d)(1); Stoterau, 524 F.3d at 1002. Moreover, given the three-

year duration of the condition and the fact that Brosnan retains the right to file non-

frivolous lawsuits,1 we conclude the condition involves no greater deprivation of

liberty than is reasonably necessary. See 18 U.S.C. § 3583(d)(2). Finally, the



      1
       The district court docket reflects that the district court has permitted
Brosnan to file some lawsuits during the course of his supervised release term.

                                           2                           15-10400 & 15-10511
condition does not violate Brosnan’s due process rights because Brosnan had

adequate notice of the condition and an opportunity to be heard. See United States

v. Hamilton, 208 F.3d 1165, 1169 (9th Cir. 2000).

      Brosnan also challenges the district court’s rejection of his proposed

complaint seeking a declaratory judgment against the United States, on the ground

that the supervised release condition pursuant to which it was rejected is improper.

We have rejected Brosnan’s challenge to the supervised release condition, and we

agree with the district court that the rejected complaint was frivolous.

      AFFIRMED.




                                           3                          15-10400 & 15-10511